Citation Nr: 1138077	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition of the Veteran's daughter, "V," as a "child" based upon permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had active military service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In August 2009, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was previously before the Board in November 2009, when it was remanded because the appellant submitted additional evidence without a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The appellant claims entitlement to recognition of the Veteran's daughter, "V," as a "child" based upon permanent incapacity for self-support prior to attaining the age of 18.  

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii) ; 38 C.F.R. §§ 3.57(a)(1)(ii) , 3.356. 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356(b) . 

In "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445   (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  See Dobson, 4 Vet. App. at 445.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.

The Veteran's daughter "V" was born in April 1987.  Her 18th birthday was in April 2004.  There are a variety of private psychiatric treatment records indicating that V is diagnosed with:  attention-deficit / hyperactivity disorder (ADHD); major depressive disorder (MDD), and generalized anxiety disorder.  The evidence indicates that she was diagnosed with these psychiatric disabilities at age 12.  Other evidence of record indicates the presence of a learning disability primarily affecting her math skills.  Evidence of record reveals that she was provided a student accommodation plan during her school years.  However, the evidence also shows that "V" graduated from High School and has attended University.  

Dr. Ramirez, a private psychiatrist, has provided multiple letters which assert the opinion that V has been permanently incapable of self-support since the age of 12.  These opinions do not account for V's academic functioning including her ability to attend college, nor do most of the opinions provide a Global Assessment of Functioning (GAF) Scale score.  Psychiatric examination of V appears to be warranted based upon the conflicting evidence of record.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an examination should be undertaken.  See also, Wood v. Peake, 520 F.3d 1345, 1347   (Fed. Cir. 2008).   

There is also question as to whether or not V is receiving disability benefits from the Social Security Administration (SSA).  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Ask the appellant to verify whether daughter V is in receipt of disability benefits from SSA.  If so take the action necessary to obtain from SSA the records pertinent to the V's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The Appellant should indicate if V has graduated from her program of university study.  The appellant should also submit all records related to V's university classes, and any academic accommodations made.  

3.  Schedule "V" for a psychiatric examination to determine whether she is permanently incapable of self-support through her own efforts by reason of her mental defects including her diagnosed psychiatric disabilities and learning disabilities.  

The examiner should describe how the symptoms of the mental defects affect V's social and industrial capacity.  

The examiner should review the evidence of record and offer an opinion as to whether V was permanently incapable of self-support by reason of her mental or physical defects by or before her 18th birthday.

All necessary special studies or tests including psychological testing are to be accomplished.  The examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF).  It is imperative that the examiner include a definition of the numerical code assigned.  Thurber v. Brown, 5 Vet. App. 119 (1993).  The diagnosis must be in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.

4.  Following completion of the above, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim for entitlement to recognition of the Veteran's daughter, "V," as a "child" based upon permanent incapacity for self-support prior to attaining the age of 18..  If the appeal remains denied, a Supplemental Statement of the Case should be issued, and the appellant and her representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

